
	

113 HR 1177 IH: Domestic Violence Survivor Protection Act
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1177
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mrs. Capps introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to protect more
		  victims of domestic violence by preventing their abusers from possessing or
		  receiving firearms, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Domestic
			 Violence Survivor Protection Act.
		2.Definitions of
			 intimate partner and misdemeanor crime of domestic
			 violence expandedSection 921(a) title 18, United States Code,
			 is amended—
			(1)in paragraph (32),
			 by striking and an individual who cohabitates or has cohabited with the
			 person. and inserting or a dating partner (as defined in section
			 2266) or former dating partner.; and
			(2)in paragraph (33)—
				(A)by striking
			 or after has cohabited with the victim as a spouse,
			 parent, or guardian,; and
				(B)by inserting, , or by a dating
			 partner (as defined in section 2266) or former dating partner of the
			 victim before the period.
				3.List of persons
			 subject to a restraining or similar order prohibited from possessing or
			 receiving a firearm expandedSection 922(g)(8) of title 18, United States
			 Code, is amended—
			(1)by striking subparagraphs (A) and (B) and
			 amending them to read as follows:
				
					(A)(i)in the case of conduct described in
				subparagraph (B)(i), was issued after a hearing; or
						(ii)in the case of conduct described in clause
				(ii) or (iii) of subparagraph (B), was issued after a hearing of which such
				person received actual notice, and at which such person had an opportunity to
				participate;
						(B)restrains such person from—
						(i)harassing, stalking, or threatening an
				intimate partner of such person, a child of such intimate partner or person, a
				family member even if the family member had never cohabited with such person,
				an individual who cohabitates or cohabited with the person, or an elderly or
				dependent adult, or engaging in other conduct that would place an individual
				described in this clause in reasonable fear of bodily injury to such
				individual, or in the case of an intimate partner, reasonable fear or bodily
				injury to the partner or child;
						(ii)harassing, stalking, threatening or
				engaging in other conduct that would put an individual in reasonable fear of
				bodily injury to such individual, including an order which was issued at the
				request of an employer on behalf of its employee or at the request of an
				institution of higher education on behalf of its student; or
						(iii)intimidating or
				dissuading a witness from testifying in court; and
						; and 
			(2)in subparagraph (C), by striking
			 intimate partner or child each place it appears and inserting
			 individual described in subparagraph (B).
			4.Effective
			 dateThe amendments made by
			 this Act shall apply—
			(1)to a court order
			 issued on or after the date of the enactment of this Act and to a court order
			 in effect as of the date of enactment of this Act; and
			(2)to a misdemeanor
			 crime of domestic violence committed on or after the date of the enactment of
			 this Act.
			
